Citation Nr: 0314168	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  92-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the upper right arm, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a rating in excess of 30 percent 
for residuals of a gunshot wound to the right arm.  

In August 1994 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  The 
matter was again remanded by the Board in August 1999.  

The August 1999 Board remand noted that in July 1997 the 
Schedule for Rating Disabilities of Muscle Injuries was 
amended and that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It was 
further noted that in the April 1999 supplemental statement 
of the case (SSOC) the RO considered the new criteria for 
rating muscle injuries and that on remand the RO was to 
consider the claim under both the old and the new 
regulations, and utilize the version of the rating schedule 
most favorable to the veteran.  Karnas, supra.  It is unclear 
from the record whether the RO did, in fact, consider both 
the old and new criteria in the February 2003 SSOC.  However, 
the Board notes that the new criteria is not substantively 
different from the old criteria and is no more or less 
favorable to the veteran than the rating provisions 
previously in effect.  Therefore, the Board finds that no 
prejudice to the veteran has occurred.    


FINDING OF FACT

Gunshot wound residuals of the upper right arm are productive 
of no more than moderately severe impairment of Muscle Group 
III..    


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for gunshot 
wound residuals of the upper right arm are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.56, 4.73, Diagnostic Codes 5303, 5305, 5306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

VA must provide the veteran and any representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of a February 1992 rating decision in 
March 1992 and a June 1998 rating decision in August 1998, a 
statement of the case (SOC) in June 1992, SSOC's in September 
1998, April 1999, and February 2003, Board remands in August 
1994 and August 1999, and development letters in 1994, 1997, 
September 1999, and July 2001.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether service connection and a 
higher rating could be granted, and the analysis of the facts 
as applied to those criteria, thereby abundantly informing 
the veteran of the information and evidence necessary to 
substantiate his claims. 

The Board is also satisfied that, especially by its July 2001 
letter, VA has specifically set out "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained the veteran's service medical records, 
private medical records (specifically identified by the 
veteran), and VA outpatient records.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent multiple VA examinations and 
the reports of these examinations have been obtained and 
reviewed.  

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

				II.  Increased Rating

The veteran contends that he is entitled to an increased 
rating for residuals from a through and through gunshot wound 
he received to the right upper arm while on active duty in 
Europe during World War II.  His service-connected disability 
is currently evaluated as 30 percent disabling and is rated 
under Diagnostic Codes 5305-5306, according to the most 
recent RO rating decision.  The Board notes that in April 
1999 the RO awarded the veteran service connection and a 20 
percent rating for a right shoulder condition, which had 
previously been included as part of his service-connected 
right upper arm gunshot wound residuals, effective to August 
8, 1991.    

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The 30 percent rating currently in effect for the veteran's 
gunshot wound injury to the upper right arm, contemplates 
moderately severe impairment of the dominant extremity.  
(Medical records indicate that the veteran is right handed.)  
In addition, moderately severe muscle disability also 
contemplates a through and through or deep penetrating wound 
by a small high velocity missile or a large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3)(i) (2002).  

A higher rating (in this case, a 40 percent rating), is 
appropriate for severe impairment; severe muscle disability 
is exemplified by a through and through or deep penetrating 
wound due to a high velocity missile, or large or multiple 
low velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 
4.56(d)(4)(i) (2002).  Severe muscle impairment is also 
exemplified by objective findings of ragged, depressed and 
inherent scars indicating wide damage to muscle groups in the 
missile track, with palpation showing loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area; 
or by muscles swelling and hardening abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the corresponding muscles of the uninjured 
side.  Severe impairment is also shown by (if present) X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and the explosive effect of 
the missile, adhesion of the scar to one of the long bones, 
diminished muscle excitability to pulsed electronic current, 
visible or measurable atrophy, adaptive contraction of an 
opposing group of muscles, atrophy of muscle groups not in 
the track of the missile (particularly of the trapezius and 
serratus in wounds of the shoulder girdle), or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(3)(iii) (2002).  

Service medical records show that the veteran sustained a 
through and through gunshot wound to the right upper arm in 
late January 1945 and that he was in the 62nd General 
Hospital in France for 25 days.  Treatment consisted 
primarily of local debridement and drugs.  By late February, 
the wounds were described as well healed and he was returned 
to duty in early March 1945.  An X-ray report from March 1947 
showed no definite signs of osseous or articular pathological 
changes.  Nor was there any evidence of retained opaque 
foreign bodies in the visible soft tissue.  A VA examination 
that same month noted that the veteran had a feeling of 
heaviness in his right upper arm on prolonged exertion.  His 
scars were noted to be well healed and nontender, but he was 
reported to have some weakness of the grip.  No atrophy was 
noted.  An X-ray report from February 1949 of the right arm 
from the shoulder to the elbow joints showed no evidence of 
retained metallic foreign bodies and no abnormalities of the 
bones or joints were noted.  A February 1957 VA examination 
report shows that the missile traveled through the deltoid 
and triceps muscles and noted that the veteran is right-
handed.          

A medical statement form Dr. Sclafani, dated in November 
1997, indicated that the veteran had developed severe 
arthritis involving both his hands and shoulders, resulting 
in bilateral carpal tunnel syndrome.  He noted that the 
veteran had been left with marked stiffness in his hands and 
as well as limited motion of both shoulders and that this 
arthritis was proximately related to the type of work he 
performed for the Army Corp of Engineers.  

A medical report by Dr. Ross, dated in April 1998, noted an 
MRI taken of the veteran's right shoulder.  The findings were 
acromioclavicular impingement upon the supraspinatus muscle 
with a full thickness tear of the rotator cuff.  No 
musculotendinous retraction was demonstrated.  The bony 
elements of the shoulder were intact without fracture or 
dislocation and the tendon of the long head of the biceps 
muscle was intact without evidence of tendinous tear or 
disruption or dislocation of the tendon.  There was increased 
signal and fluid seen at the acromioclavicular joint space. 

On VA examination of the joints in October 1998 the veteran 
reported having pain, stiffness, and weakness in the right 
shoulder, and indicated he could not sleep at night due to 
the pain.  It was reported that the missile entered the right 
anterior upper arm and came out the right posterior upper 
arm.  It was noted that he worked for the Army Corps of 
Engineers until April 1997 when he retired.  Upon range of 
motion testing of the shoulder, the veteran had forward 
flexion from 0 to 86 degrees on the right and from 0 to 70 
degrees on the left.  Abduction was 0 to 79 degrees on the 
right and 0 to 148 degrees on the left.  External rotation 
was 0 to 80 degrees on the right and 0 to 85 degrees on the 
left.  Internal rotation was 0 to 15 degrees on the right and 
0 to 80 degrees on the left.  Range of motion testing on the 
elbows revealed flexion from 0 to 125 degrees on the right 
and 0 to 145 degrees on the left.  The examiner concluded 
that the veteran's acromic clavicular joint was slightly 
separated, bilaterally.      

On VA examination of the muscles in October 1998 the veteran 
reported no flare-ups and no precipitating factors.  He 
reported that he had muscle pain, that was actively limited 
by fatigue and an inability to move the joint through a 
portion of its range of motion.  On examination, muscle 
strength was noted to be diminished.  His range of motion was 
noted to be the same as above.  X-rays of the shoulders 
revealed no fractures.  The acromioclavicular joint was 
slightly separated bilaterally.  X-rays of the right and left 
humerus revealed no fractures or dislocations.  X-rays of his 
right elbow were normal.     

In a subsequent memorandum, the RO specifically requested 
that the VA examiner from October 1998 (1) express an opinion 
as to the effects of the muscle injury on the veteran's 
ordinary activity and on him industrially and (2) discuss the 
loss of fascia, muscle substance, impairment of muscle tonus, 
weakness, and fatigue.

In a January 1999 addendum, the VA examiner only noted that 
the veteran had worked for 40 years after his injury, but did 
not provide an opinion as to the current effects of the 
service-connected disability upon the veteran's ordinary 
activity.  Nor did the examiner discuss the loss of fascia, 
muscle substance, impairment of muscle tonus, weakness, and 
fatigue.  He did note that muscle group III was not involved.  
Thereafter the Board determined that the veteran should 
undergo another comprehensive VA examination in order to 
ensure that the veteran's gunshot wound residuals were 
properly rated.

The veteran submitted to another VA joints examination in 
November 2001.  It was noted that the veteran's gunshot wound 
was in and out, exiting the posterior right arm at the 
posterior axillary fold.  It was also noted that he was right 
handed.  The circumference of the upper arms was 30 cm, 
bilaterally.  The veteran had a 4cm by 1cm slightly depressed 
healed surgical scar observed on the medial aspect of the 
upper right arm below the insertion of the deltoid muscle and 
exit wound of 2 cm in diameter in the posterior right arm 
just below the posterior fold of the right axilla.  He 
complained that he experienced pain in the right arm while 
sleeping.  

Upon range of motion testing, the veteran had forward flexion 
of the right shoulder from 0 to 90 degrees and 0 to 170 
degrees on the left.  Abduction was 0 to 100 degrees on the 
right and 0 to 180 degrees on the left.  External rotation 
was 0 to 90 degrees bilaterally and internal rotation was 0 
to 40 degrees on the right an 0 to 65 degrees on the left.  
Range of motion of the elbows was as follows: flexion was 0 
to 131 degrees on the right and 0 to 135 on the left, forearm 
supination was 0 to 85 degrees bilaterally, and forearm 
pronation was 0 to 80 degrees bilaterally.  Range of motion 
of his wrists was as follows: dorsiflexion was 0 to 70 
degrees bilaterally, palmar flexion was 0 to 80 degrees 
bilaterally, radial deviation was 0 to 10 degrees on the 
right and 0 to 20 degrees on the left, and ulnar deviation 
was 0 to 42 degrees bilaterally.  X-rays were negative for 
the right shoulder, right humerus, and right and left 
forearm.  The diagnosis was gunshot wound of the right arm 
with healed scar.  

The veteran also underwent a VA muscle examination in 
November 2001.  The examiner identified the muscles that were 
injured as the right biceps muscles with a tear and group 
III, IV, and V of the right arm and shoulder.  It was noted 
that the veteran was able to actively move the joint through 
its range of motion, but was limited by muscle pain.  There 
was no muscle herniation and his muscle strength was good.  
The examiner reported that the muscle group could move 
independently through useful range of motion, but with 
limitation due to pain.  

Upon range of motion testing of his shoulders, he had forward 
flexion from 0 to 90 degrees on the right and 0 to 170 
degrees on the left.  Abduction was 0 to 100 degrees on the 
right and 0 to 180 degrees on the left.  External rotation 
was 0 to 90 degrees bilaterally and internal rotation was 0 
to 70 degrees on the right an 0 to 65 degrees on the left.  
Range of motion of the elbows was as follows: flexion was 0 
to 131 degrees on the right and 0 to 135 on the left, forearm 
supination and pronation was normal, radial deviation was 0 
to 10 degrees on the right and 0 to 20 degrees on the left.  
Ulnar deviation was 0 to 42 degrees on the right and 0 to 45 
degrees on the left.  The diagnosis was gunshot wound of the 
right arm, with healed scar.  

An MRI of the shoulder in December 2001 revealed a partial 
tear at the distal part of the supraspinatous tendon at its 
intertion into the greater tuberosity, mild degenerative 
arthritis of the acromio-clavicular and gleno-humeral joints, 
and a small cyst in the humeral head was noted at the greater 
tuberosity.  

Additionally, an opinion by the examining physician in the 
above VA muscles examination, dated in February 2002, was 
submitted.  It was noted that the claims file had been 
reviewed.  In it, the physician stated that in Muscle Group 
III, the right shoulder muscles, the veteran experiences a 
loss of forearm flexion by 90 degrees, a loss of abduction by 
80 degrees, and a loss of internal rotation by 25 degrees.  
He experiences no loss in Muscle Group V, flexion and 
extension of the elbow.  Nor does he exhibit any loss of use 
in Muscle Group VI, muscles that control flexion and 
extension of the elbow.  The examiner stated that it was his 
opinion that all of the above-described muscle losses are due 
to his service-connected gunshot wound.       

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the medical 
record, and that his claim must be denied.  In brief, the 
medical evidence demonstrates that the residuals of the 
veteran's gunshot wound of the upper right arm, are 
productive of no more than moderately severe impairment, as 
that term is defined at 38 C.F.R. § 4.56 (2002).  The Board 
notes that the rating criteria for Muscle Groups III, V, and 
VI are identical; they all allow for a 40 percent rating for 
a severe disability of the muscles.  The Board finds that the 
veteran's symptoms are not productive of a severe, 40 percent 
rating under any of the aforementioned Muscle Group 
Diagnostic Codes.  Initially, it is noted that while the 
wound was through and through, there is no indication of 
shattering bone fracture, nor was there any prolonged 
infection or extensive debridement required.  Treatment was 
for less than a month and he was returned to duty.  
Currently, there are no findings indicative of severe 
impairment, such as loss of muscle strength or coordination, 
loss of muscle function, or loss of muscle substance.  There 
is no evidence of any muscle atrophy or ragged, depressed or 
adherent scars, or anything else which would suggest wide 
damage to the muscles in the missile track.  It must further 
be pointed out that actual impairment of the shoulder has 
been separately rated as 20 percent disabling.  Rating the 
shoulder impairment now present as part of the gunshot wound 
would constitute pyramiding which is prohibited.  See 
38 C.F.R. § 4.14.  Under the circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an increased rating for gunshot wound 
residuals of the upper right arm.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt, 
however, as is stated above, the preponderance of the 
evidence is against the appellant's claim, and therefore, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    


ORDER

An increased rating for gunshot wound residuals of the upper 
right arm is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

